Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. 2010/0270031A1), in view of Fripp et al. (U.S. 2014/0174757A1). 
Regarding claim 1, Patel discloses a downhole apparatus (100, fig. 1) comprising: an outer case (outer case having channel 120) connectable at upper and lower ends thereof in a casing string (upper casing defined by 105 and lower casing string defined with inner wall 135); the outer case (outer case having channel 120) defining a first axial flow passage (120) in a wall thereof (see fig. 1); 
first and second spaced-apart degradable plugs (125, see para 0040, spaced-apart by 110) mounted in the outer case to block flow therethrough (see fig. 1: blocking flow through 107); 
a non-permeable seal (a second layer of 125 on the upper end of 110: para 0031: the stopper 110 can be encapsulated within one or more covers 125; para 0032: the covers 125 can be non-permeable) positioned on an upper surface of the first degradable plug (125); and 
a rupture disc (115, see para 0036) mounted in a port in the wall of the outer case (see fig. 1) and configured to rupture at a predetermined pressure (refer to para 0037), the port positioned to communicate a degrading fluid (para 0030: corrosive fluid) to an entry end of the first axial flow passage (120), an exit end of the first axial flow passage (120) configured to communicate the degrading fluid back into the interior of the outer case between the first (125) and second degradable plugs (125, see fig. 1).  
However, Patel is silent to the outer case connectable at upper and lower ends thereof in a casing string. 
Fripp et al. teach a downhole apparatus (44, fig. 2) comprising: an outer case (30) connectable at upper and lower ends thereof in a casing string (see fig. 1 and refer to para 0013: the tool is run as an integral part of a tubing or casing string). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to have the outer case connectable at upper and lower ends thereof in a casing string, as taught by Fripp et al. for the purpose of lowering the downhole apparatus in the wellbore. 
Regarding claim 7, the combination of Patel and Fripp et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Patel fail and Fripp et al. to teach the first and second degradable plugs comprising circular disks.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Patel and Fripp et al. to have the first and second degradable plugs comprising circular disks, since it has been held that a mere change in shape involves routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (U.S. 2014/0174757A1), in view of Dedman et al. (U.S. 2018/0080308A1). 
Regarding claim 16, Fripp et al. disclose a downhole apparatus (44, fig. 2) comprising: a plurality of casing joints defining a casing string (see figs. 1-2 and refer to para 0013: the tool is run as an integral part of a tubing or casing string); 
an outer case (30) defining a first axial flow passage (60) in a wall thereof (see fig. 2), a first degradable plug (50) having an upper surface (see fig. 2) mounted in the outer case (30); a non-permeable seal (56, refer to para 0020: thin metal disk) positioned on the upper surface of the first degradable plug (50, see fig. 2); and 
a rupture disk (66/106, figs. 2, 4, and para 0022, 0027) mounted in a port (62, figs. 2 and 4) in a wall of the outer case (30), fluid in an interior (42; para 0018) of the casing string above the upper surface of the first degradable plug (50) being communicated into an open space (figs. 2 and 3: 64 and space between 52 and 30) in the interior of the casing string below the upper surface of the first degradable plug (50) using the port (62; see fig. 2) and the first axial flow passage (60, see fig. 4 and refer to para 0029), the fluid received in the open space (figs. 2 and 3: space between 52 and 30) below the upper surface of the first degradable plug (50) being communicated into the interior of the casing string below the first degradable plug (50), the first axial flow passage (60) having an exit opening (fig. 3: space around 100) that is unblocked both prior to and after the degrading of the 42018-IPM-102623 U1 US first degradable plug (para 0022: first axial flow passage 60 is initially sealed by either rupture discs 66 or 68. Alternatively, a single rupture disc may be used in flow passage 60. In the case where only 66 is used, exit opening (64) is unblocked both prior to and after the degrading of the 42018-IPM-102623 U1 US first degradable plug 50). 
However, Fripp et al. fail to teach a flow barrier connected in the casing string and defining a lower end of a buoyancy chamber; a plug assembly defining an upper end of the buoyancy chamber.
Dedman et al. teach a fluid barrier (132, fig. 1) connected in a casing string (100) defining a lower end of a buoyancy chamber (130, para 0023) and a plug assembly (116, para 0022: float collar can close to form a plug) defining an upper end of the buoyancy chamber (130; refer to para 0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp et al. to include a flow barrier connected in the casing string and defining a lower end of a buoyancy chamber; a plug assembly defining an upper end of the buoyancy chamber, the plug assembly, as taught by Dedman et al., for preventing drilling fluids or other wellbore fluids from entering the casing string, this will facilitate lowering the casing assembly when it is being run down the wellbore. 
Regarding claim 20, the combination of Fripp et al. and Dedman teach all the features of this claim as applied to claim 16 above, Fripp et al. further disclose the first degradable plug (50) defining a flow channel (64) having an entry port and an exit port (see fig. 3), wherein the first axial passage (60) communicate fluid from the interior (42) of the casing string above the upper surface of the first degradable plug (50) to the interior of the casing below the first degradable plug (50) through the flow channel (60, fig. 2 and para 0029).  
Allowable Subject Matter
Claims 8, 10-14 are allowed.
Claims 3, 17-19, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, Patel discloses a downhole apparatus (100, fig. 1) comprising: a casing string (casing string having channel 120 and connected to 105); a first degradable plug (125, fig. 1 and see para 0040) mounted in the casing string (see fig. 1); and a rupture disc (115, see para 0036) mounted in a port (see fig. 1) in a wall of the casing string (see fig. 1), the wall of the casing string having a first axial flow passage (120) defined therein configured to receive fluid from an interior (107) of the casing string above the degradable plug (125; refer to para 0030) and to deliver the degradable fluid back into the interior of the casing string (see fig. 1). 
However, Patel fail to teach a fluid barrier connected in the casing string defining a lower end of a buoyancy chamber; the first degradable plug mounted above the fluid barrier; the casing string having a second axial flow passage defined in the wall thereof configured to receive the fluid delivered into the interior of the casing string by the first axial flow passage and communicate the fluid back into the interior of the casing string in combination with the other claimed limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 04/13/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Patel fail to teach a non-permeable seal positioned on an upper surface of the first degradable plug. 
Examiner respectfully disagree. As discloses in para 0031 of Patel, the stopper 110 can be encapsulated within one or more covers 125, para 0032: the covers 125 can be non-permeable). Therefore, a second layer of 125 will be a non-permeable seal positioned on an upper surface of the first degradable plug.
Regarding claim 16, applicant argues that the axial passage of Fripp is blocked prior to degrading. 
Examiner respectfully disagree. Claim 16 is now rejected over Fripp et al. and Dedman et al. only. Patel has not been used. In view of this new rejection, applicant’s arguments are moot. Examiner also notes that after further review of Fripp et al., para 0022 teach that the first axial flow passage 60 is initially sealed by either rupture discs 66 or 68. Alternatively, a single rupture disc may be used in flow passage 60. In the case where only 66 is used, exit opening (64) is unblocked both prior to and after the degrading of the 42018-IPM-102623 U1 US first degradable plug 50).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/Y.A/07/12/2022